 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    NOBLE BERNISEARL MCGILL EL                       No. 2:19-cv-01958-MCE-CKD PS
      BEY,
12
                         Plaintiff,
13                                                     ORDER
              v.
14
      A. DIAZ, et al.,
15
                         Defendant.
16

17           This matter was referred to a United States Magistrate Judge pursuant to Local Rule

18   302(c)(21).

19           On December 26, 2019, the magistrate judge filed findings and recommendations herein

20   which were served on the parties and which contained notice to the parties that any objections to

21   the findings and recommendations were to be filed within fourteen days. Objections to the

22   findings and recommendations have been filed.

23           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

24   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

25   court finds the findings and recommendations to be supported by the record and by proper

26   analysis.

27   /////

28   /////
                                                      1
 1         Accordingly, IT IS HEREBY ORDERED that:

 2         1. The findings and recommendations filed December 26, 2019, are adopted in full; and

 3         2. The action is dismissed without leave to amend; and

 4         3. The Clerk of Court is directed to close this case.

 5   IT IS SO ORDERED.

 6   Dated: February 4, 2020

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
